Title: From George Washington to Udny Hay, 31 January 1785
From: Washington, George
To: Hay, Udny



Sir,
Mount Vernon 31st Jany 1785

The interruption of the Post, by the frost, will occasion a delay of this answer, which otherwise would have been avoided. 
Not being able to decypher the name of the Merchant in London, to whose care you desired my letter to your brother might be addressed, I send the enclosed certificate for him, under cover to you.

I thank you for your kind and friendly wishes, & with Mrs Washington’s compliments to Mrs Hay & yourself, & a return of friendly sentiments. I am Sir &c.

G: Washington

